DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: This application is in condition for allowance except for the presence of claims 1-9, 16-20 directed to invention non-elected without traversed on 12/8/20.  Accordingly, claims 1-9, 16-20 have been cancelled.
This notice of allowance is responsive to applicant’s amendment filed on 3/31/21.  The amendment and remark page 10, filed therein and the terminal disclaimer was filed and approved by the office on 3/31/21, which has overcome the previous double patenting rejection.  Therefore, the double patenting rejection now has been withdrawn.
Claims 10-15, 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 10 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim an actuation of a trigger is operative to move a pull member to thereby selectively position a pair of net assemblies between the fully clamped and fully opened position thereof; wherein a central portion comprises adjacent members of linked ball and socket jointed elements forming a plurality of interconnected connectors, thereby permitting pivoting movement with respect to said interconnected connectors, said central portion being bendable so that a user can position said tool into a desired configuration; and said pull member comprising at least one cord operatively connecting  the handle portion to the jaw portion, and that extends through a center of the central portion, wherein a sharp cutting implement is positioned within an interior volume defined by the pair of net assemblies to perform a severing operation when said pair 
Claim 21 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim whereby actuation of a trigger is operative to move a pull member to thereby selectively position a pair of net assemblies between the fully clamped and  fully opened position thereof; wherein a central portion comprises adjacent members of linked ball and socket jointed elements forming a plurality of interconnected connectors, thereby permitting pivoting movement with respect to said interconnected connectors, said central portion being bendable so that a user can position said tool into a desired configuration; and said pull member comprising at least one cord operatively  connecting the handle portion to the jaw portion, and that extends through a center of the central portion, wherein said sharp cutting implement is positioned within an interior volume defined by the pair of assemblies to perform a severing operation when said pair of assemblies are in said closed position, and wherein said tool includes a distally positioned camera.
Claim 25 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim and further claim 25 is similar to allowable claim 21 above.  Thus, claim 25 is allowable over the arts of record as it was previously cited in the PTO-892 on 1/7/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VI X NGUYEN/Primary Examiner, Art Unit 3771